920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence B. ROSS, SR., Plaintiff-Appellant,v.H. Lawrence GARRETT, III, Secretary of the Navy, Defendant-Appellee.
No. 90-2666.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 16, 1990.Decided Dec. 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-89-1957-H)
Clarence B. Ross, Sr., appellant pro se.
Dale Preston Kelberman, Assistant United States Attorney, Baltimore, M., for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Clarence B. Ross, Sr. appeals from the district court's order granting summary judgment in his employment discrimination action filed pursuant to 42 U.S.C. Sec. 2000e-16.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ross v. Garrett, CA-89-1957-H (D.Md. Mar. 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.